                                                                                        FILED
                                                                               2020 Feb-03 AM 10:49
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )   Case No. 2:19-cr-107-KOB-HNJ
                                         )
ANTHONY BERNARD BROWN,                   )
                                         )
      Defendant.                         )

                   MEMORANDUM OPINION AND ORDER

      The Defendant in this case moved to suppress evidence, including drugs and a

firearm, found in his car during a warrantless search. (Doc. 13). He also moved to

suppress statements made during his arrest because he was not read his rights

pursuant to Miranda v. Arizona, 384 U.S. 436 (1966). (Id.).

      After initial briefing on the motion to suppress, the magistrate judge

conducted a hearing and allowed supplemental briefing. The magistrate judge

entered an extensive Report and Recommendation, in which he recommended

granting the Defendant’s motion to suppress statements because the government

conceded that the Defendant had not been read his Miranda rights. (Doc. 27).

However, the magistrate judge recommended denying the Defendant’s motion to

suppress evidence found in his car because probable cause supported the search, or,



                                         1
alternatively, the inevitable discovery and inventory search exceptions to the Fourth

Amendment applied.

      The Defendant filed objections to the Report and Recommendation. (Doc.

29). In his objections, the Defendant argues that the magistrate judge was incorrect

in concluding that probable cause justified the search of the Defendant’s car because

only one officer testified that he smelled marijuana, while the other two officers

thought that the search of the car was an inventory search. However, the credible

testimony of the officer who said that he smelled marijuana, coupled with body

camera footage showing the officer asking a passenger if she had been smoking

weed, supports the magistrate judge’s conclusion that, based on Eleventh Circuit

law, probable cause justified the warrantless search of the Defendant’s car. Thus,

the court OVERRULES the Defendant’s objections to the magistrate judge’s finding

of probable cause. Further, because the court finds probable cause to search the car,

the court need not address the magistrate judge’s alternative finding that the search

of the Defendant’s car was justified under the inevitable discovery and inventory

search exceptions to the Fourth Amendment.

      After reviewing the entire file, including the Report and Recommendation,

the Defendant’s objections, all of the briefs, and the transcript of the hearing

conducted by the magistrate judge, the court ADOPTS IN PART the report of the

magistrate judge, to the extent that the magistrate judge recommends that the motion

                                          2
to suppress statements be granted and that the motion to suppress evidence be denied

based on probable cause, and ACCEPTS his recommendation. Accordingly, the

court finds that the motion to suppress is due to be granted in part and denied in part.

      For the reasons contained in the Report and Recommendation, (doc. 27), the

court GRANTS IN PART and DENIES IN PART the motion to suppress, (doc. 13).

      DONE and ORDERED this 3rd day of February, 2020.


                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        UNITED STATES DISTRICT JUDGE




                                           3
